          Case: 3:20-cv-00758-wmc Document #: 59 Filed: 09/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

HELBACHS CAFE, LLC,

                                  Plaintiff,                                       ORDER
          v.
                                                                                20-cv-758-wmc
CITY OF MADISON, COUNTY OF
DANE, JANEL HEINRICH, MARCI
PAULSEN and BONNIE KOENIG,

                                  Defendants.


          Having reviewed the parties’ submissions on defendants’ motion for summary

judgment, the court requires additional briefing. Defendants raised for the first time in

their reply brief that plaintiff has failed to prove, must less plead, the necessary elements

to support a Monell 1 claim.           As context, because defendants mistakenly interpreted

plaintiff’s claims brought against the three individuals as individual or personal capacity

claims, rather than official capacity claims, defendants did not raise this argument in their

opening brief, and thus, plaintiff had no opportunity to respond to the argument. Because

this argument appears to have merit, at least as to certain of its § 1983 claims, and the

court is reluctant to proceed to trial on Monell claims against the City of Madison and Dane

County since there appears to be no underlying policy, practice or custom to satisfy that

element, the court instead will provide plaintiff with an opportunity to respond to this

argument pursuant to Federal Rule of Civil Procedure 56(f).

          Accordingly, IT IS ORDERED that:

          1) On or before September 23, 2021, plaintiff is directed to submit supplemental

1
    Monell v. Dep’t of Social Services of the City of New York, 436 U.S. 658 (1978).
Case: 3:20-cv-00758-wmc Document #: 59 Filed: 09/09/21 Page 2 of 2




   briefing as detailed above.

2) The pretrial deadlines and trial date are STRUCK.

3) The court will hold a conference, if necessary, on November 1, 2021.

Entered this 9th day of September, 2021.

                                 BY THE COURT:


                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                    2
